Exhibit 10.4

 

THIRD AMENDMENT TO THE PLEDGE AND SECURITY AGREEMENT

 

This THIRD AMENDMENT TO THE PLEDGE AND SECURITY AGREEMENT, dated as of September
19, 2017 (this “Third Amendment”), is entered into by and among Ener-Core, Inc.,
a Delaware corporation (the “Company”), Ener-Core Power, Inc. (“ECP”), a
Delaware corporation, and each other Subsidiary of the Company and ECP hereafter
becoming party hereto (together with the Company and ECP, each a “Grantor” and,
collectively, the “Grantors”), and Empery Tax Efficient, LP, in its capacity as
collateral agent (in such capacity, the “Collateral Agent”) for (a) the buyers
listed in the Schedule of Buyers (the “April 2015 Investors”) attached to that
certain Securities Purchase Agreement dated April 22, 2015 entered into by and
among the Company and the April 2015 Investors (as the same may be amended,
restated or otherwise modified from time to time, the “April 2015 SPA”), (b) the
buyers listed in the Schedule of Buyers (the “May 2015 Investors”) attached to
that certain Securities Purchase Agreement, dated as of May 7, 2015 entered into
by and among the Company and the May 2015 Investors (as the same may be amended,
restated or otherwise modified from time to time, the “May 2015 SPA”), (c) the
buyers listed in the Schedule of Buyers (the “November 2016 Investors”) attached
to that certain Securities Purchase Agreement, dated as of November 23, 2016
entered into by and among the Company and the November 2016 Investors (as the
same may be amended, restated, joined or otherwise modified from time to time,
the “November 2016 SPA”), (d) the holders of the notes amended, restated and
delivered pursuant to those Amendment Agreements (collectively, the “Amendment
Agreements”), pursuant to which the Company amended and restated certain notes
held by the April 2015 Investors and the May 2015 Investors for senior secured
convertible notes, and (e) the buyers listed in the Schedule of Buyers (the
“September 2017 Investors”) attached to that certain Securities Purchase
Agreement, dated as of September 19, 2017 entered into by and among the Company
and the September 2017 Investors (as the same may be amended, restated, joined
or otherwise modified from time to time, the “September 2017 SPA”). Reference is
hereby made to that certain Pledge and Security Agreement dated April 23, 2015
by and among the Company and the Collateral Agent (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Security
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the definitions ascribed to such terms in the Security Agreement.

 

RECITALS

 

WHEREAS, the Company had previously entered into the April 2015 SPA with the
April 2015 Investors pursuant to which the Company issued senior secured
promissory notes (as amended, restated, replaced or otherwise modified from time
to time in accordance with the terms thereof (including pursuant to the
Amendment Agreements), collectively, the “April 2015 Notes”) and warrants
(“April 2015 Warrants”) to the April 2015 Investors (the financing transaction
contemplated under the April SPA is hereinafter referred as the “April 2015
Financing”).

 

WHEREAS, as required under the terms of the April 2015 SPA, the Company entered
into Security Agreement with the Collateral Agent for the benefit of the April
2015 Investors, pursuant to which the Company granted the Collateral Agent a
security interest in all personal property (with certain exceptions as set forth
the in Security Agreement) for the benefit of the April 2015 Investors in order
to secure all of the Company’s obligations under the April 2015 SPA and the
April 2015 Notes.

 

WHEREAS, as required under the terms of the May 2015 SPA, the Company amended
the Security Agreement with the Collateral Agent, pursuant to which the Company
granted the Collateral Agent a security interest in all personal property (with
certain exceptions as set forth the in Security Agreement) for the benefit of
the May 2015 Investors in order to secure all of the Company’s obligations under
the May 2015 SPA and the senior secured convertible notes issued pursuant to the
May 2015 SPA (as amended, restated, replaced or otherwise modified from time to
time in accordance with the terms thereof (including pursuant to the Amendment
Agreements), collectively, the “May 2015 Notes”).

 



 

 

 

WHEREAS, on November 23, 2016, in connection with the consummation of the
transactions contemplated by the November 2016 SPA, the Grantors executed and
delivered to the Collateral Agent a second amendment to the Pledge and Security
Agreement that granted to the Collateral Agent (i) for the benefit of the
November 2016 Investors, a security interest in all personal property (with
certain exceptions specified below) of the Grantors to secure all of the
Company’s obligations under the November 2016 SPA and the senior secured notes
issued pursuant thereto (as such notes may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof,
collectively, the “November 2016 Notes”) and each of the other agreements
entered into by the parties thereto in connection with the transactions
contemplated by the November 2016 SPA; and (ii) for the benefit of the April
2015 Investors and the May 2015 Investors, a security interest in all personal
property (with certain exceptions specified below) of the Grantors to secure all
of the Company’s obligations under the Amendment Agreements and the senior
secured notes amended, restated and delivered pursuant thereto and each of the
other agreements entered into by the parties thereto in connection with the
transactions contemplated by the Amendment Agreements.

 

WHEREAS, it is a condition precedent to the September 2017 Investors
consummating the transactions contemplated by the September 2017 SPA that the
Grantors execute and deliver to the Collateral Agent a further amendment to the
Pledge and Security Agreement providing for their grant to the Collateral Agent,
for the benefit of the September 2017 Investors, of a security interest in all
personal property (with certain exceptions specified below) of the Grantors to
secure all of the Company’s obligations under the September 2017 SPA and the
senior secured notes issued pursuant thereto (as such notes may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms thereof, collectively, the “September 2017 Notes”) and each of the
other agreements entered into by the parties thereto in connection with the
transactions contemplated by the September 2017 SPA.

 

WHEREAS, the Company and the Collateral Agent desire to enter into this Third
Amendment in order amend the Security Agreement to include the September 2017
Investors as secured parties to whom the Company is also granting the
aforementioned security interests such that the September 2017 Notes shall rank
pari passu in priority with the April 2015 Notes, the May 2015 Notes and the
November 2016 Notes, with the holders of each of the April 2015 Notes, the May
2015 Notes, the November 2016 Notes and the September 2017 Notes having a first
priority perfected security interest in all of the current and future assets of
the Company and all direct and indirect Subsidiaries of the Company, except for
the “Excluded Assets” (as such term is defined in the Security Agreement).

 

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Third Amendment directly benefits, and are in the best
interest of the Company and such Grantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto covenant and agree as follows:

 

SECTION 1.      Amendments to the Security Agreement.

 

(a)       The definition of the term “Securities Purchase Agreement” in the
first paragraph of the Security Agreement is hereby amended and restated such
that it means, collectively, the April 2015 SPA (as defined below), the May 2015
SPA (as defined below), the November 2016 SPA (as defined below), the Amendment
Agreements (as defined below) and the September 2017 SPA (as defined below).

 



 2 

 

 

(b)       The fifth recital in the Security Agreement is hereby deleted, and the
following recitals set forth below are hereby added after the fourth recital in
the Security Agreement:

 

“WHEREAS, the Company and each party listed as a “Buyer” (each a “September 2017
Buyer”, and collectively, the “September 2017 Buyers”) on the Schedule of Buyers
(as such schedule may be amended, restated, joined or otherwise modified from
time to time) attached to that certain Securities Purchase Agreement by and
among the Company and the September 2017 Buyers dated September 19, 2017 (as the
same may be amended, restated, joined or otherwise modified from time to time,
the “September 2017 SPA”), are parties to the September 2017 SPA, pursuant to
which the Company is required to sell, and the September 2017 Buyers shall
purchase or have the right to purchase, senior secured notes (the “September
2017 Notes”).”

 

“WHEREAS, (a) each of the April 2015 Buyers, the May 2015 Buyers, the November
2016 Buyers and the September 2017 Buyers are hereinafter referred to
individually as a “Buyer” and collectively, the “Buyers”, (b) the April 2015
Notes, the May 2015 Notes, the November 2016 Notes and the September 2017 Notes
are hereinafter referred to collectively as the “Notes”, and (c) collectively,
the (1) April 2015 SPA, the April 2015 Notes and each of the other agreements
entered into by the parties thereto in connection with the transactions
contemplated by the April 2015 SPA, (2) the May 2015 SPA, the May 2015 Notes and
each of the other agreements entered into by the parties thereto in connection
with the transactions contemplated by the May 2015 SPA, (3) the November 2016
SPA, the November 2016 Notes and each of the other agreements entered into by
the parties thereto in connection with the transactions contemplated by the
November 2016 SPA, (4) the Amendment Agreements and each of the other agreements
entered into by the parties thereto in connection with the transactions
contemplated by the Amendment Agreements and (5) the September 2017 SPA, the
September 2017 Notes and each of the other agreements entered into by the
parties thereto in connection with the transactions contemplated by the
September 2017 SPA are hereinafter referred to as the “Combined Transaction
Documents”.”

 

(c)       Section 1(c) of the Security Agreement is hereby amended to add the
following term and definition:

 

“Note Required Holders” means the holders of a majority of the outstanding
principal amount of April 2015 Notes, the April 2015 Notes, the November 2016
Notes and the September 2017 Notes, taken together, and shall include Empery
Asset Master Ltd. (“Empery”) so long as Empery or any of its affiliates holds
any April 2015 Notes, any May 2015 Notes, any November 2016 Notes or any
September 2017 Notes.”

 



 3 

 

 

SECTION 2.      Effectiveness. This Third Amendment shall become effective as of
the date hereof only upon the satisfaction of all of the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “Third Amendment Effective Date”):

 

(a)       The Collateral Agent shall have received a counterpart signature page
of this Third Amendment duly executed by each of the Grantors; and

 

(b)       The representations and warranties contained in Section 3 of this
Third Amendment are and will be true and correct in all material respects on and
as of the Third Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

 

SECTION 3.      Representations and Warranties. In order to induce the
Collateral Agent to enter into this Third Amendment and to amend the Security
Agreement in the manner provided herein, each Grantor represents and warrants to
the Agent, that the following statements are true and correct in all material
respects:

 

(a)       This Third Amendment has been duly executed and delivered by each
Grantor party hereto and each of this Third Amendment and the Security Agreement
as amended hereby is the legal, valid and binding obligation of each Grantor,
and is enforceable against each Grantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by equitable
principles relating to enforceability.

 

(b)       The execution, delivery and performance of this Third Amendment and
the Security Agreement as amended hereby, are within each Grantor’s corporate
powers and have been duly authorized by all necessary corporate actions of each
Grantor. The execution, delivery and performance of this Third Amendment and the
existing Security Agreement as amended hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
governmental authority or other regulatory body or any other Person, except (A)
such as have been obtained or made and are in full force and effect, (B) for
filings and registrations necessary to perfect Liens created pursuant to the
Notes and the Transaction Documents, or (C) consents or approvals the failure of
which to obtain would not reasonably be expected to result in a Material Adverse
Effect (as defined in the Securities Purchase Agreement), (b) will not violate
any law applicable to any Grantor which would result in a Material Adverse
Effect (as defined in the Securities Purchase Agreement), (c) will not result in
a default under any material indebtedness, and (d) will not result in the
creation or imposition of any Lien on any asset of any Grantor, except Liens
created pursuant to the Notes and the Transaction Documents.

 

SECTION 4.      References to and Effect on the Security Agreement.

 

(a)       On and after the Third Amendment Effective Date, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Security Agreement, and each reference in the
Transaction Documents to the “Pledge and Security Agreement”, “thereunder”,
“thereof” or words of like import referring to the Security Agreement shall mean
and be a reference to the Security Agreement, as amended by this Third
Amendment.

 

(b)       Except as specifically amended by this Third Amendment, the Security
Agreement and the Transaction Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

(c)       The execution, delivery and performance of this Third Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Collateral Agent or Buyer under, the Security
Agreement or any of the other Transaction Documents.

 



 4 

 

 

SECTION 5.      APPLICABLE LAW. THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS
REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE
VALIDITY AND PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER,
IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK

 

SECTION 6.      Counterparts and Facsimile or Electronic Signatures. This Third
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. This Third Amendment may be
executed by fax or electronic mail, in PDF format, and no party hereto may
contest this Third Amendment’s validity solely because a signature was faxed or
otherwise sent electronically.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 5 

 



 

IN WITNESS WHEREOF, each Grantor has caused this Third Amendment to be executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.

 

  ENER-CORE, INC., a Delaware corporation         By:     Name: Alain J. Castro
  Title: Chief Executive Officer         Address for Notices:   8965 Research
Drive, Suite 100   Irvine, California 92618   Attention: Mr. Domonic J. Carney  
Facsimile: (949) 616-3399   Email: DJ.Carney@ener-core.com         ENER-CORE
POWER, INC., a Delaware corporation         By:                 Name:     Title:
        Address for Notices:   8965 Research Drive, Suite 100   Irvine,
California  92618   Attention: Mr. Domonic J. Carney, CFO   Facsimile: (949)
616-3399   Email: DJ.Carney@ener-core.com

 

Signature Page to Third Amendment to Pledge and Security Agreement

 



 

 

 

ACCEPTED BY:

 

EMPERY TAX EFFICIENT, LP,

as Collateral Agent

 

By: Empery Asset Management, LP, its authorized agent

 

By:       Name:  Brett Director    Title: General Counsel    Address:  c/o
Empery Asset Management, LP      1 Rockefeller Plaza, Suite 1205      New York,
NY 10020  

 

Signature Page to Third Amendment to Pledge and Security Agreement

 

 



 

 

 